Citation Nr: 1543523	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma), including as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to March 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Hartford, Connecticut that denied service connection for status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma). 

A personal hearing was held in January 2010 before a decision review officer of the RO, and a transcript of this hearing is of record.  

In December 2012, the Board remanded this case for a Board hearing at the RO, i.e., a Travel Board hearing.  A personal hearing was held in June 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  

Additional evidence was received from the Veteran in June and September 2013.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides.
 
2.  The Veteran has not been diagnosed with malignant schwannoma.

3.  The Veteran's status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma) is related to service.



CONCLUSION OF LAW

The criteria for service connection for status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma) are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

The Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2010 or June 2013 Board hearing.


Service Connection

The Veteran contends that his intraspinal tumor (non-malignant schwannoma) was caused by his exposure to herbicides while serving in Vietnam, and that he has current residuals of the tumor and its resection.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain tumors may be presumed service-connected if manifest to a compensable degree within one year following separation from service.  Presumptive service connection applies either to malignant tumors, or to tumors of the brain or spinal cord or peripheral nerves.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the medical evidence reflects that the Veteran has been diagnosed with status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma), and has current residuals.  The schwannoma was first diagnosed in 2007.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board concedes the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  With a current disability and herbicide exposure conceded, the issue before the Board becomes whether the Veteran's non-malignant schwannoma is a result of that herbicide exposure or is otherwise related to his military service.

If a Veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2015).  These diseases include soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The term "soft-tissue sarcoma" includes malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas.  Id., Note (1).

In this case, the Veteran contends that his status post resection of a benign intraspinal tumor (non-malignant schwannoma) should be considered to be presumptively related to herbicide exposure in Vietnam.  

Service treatment records are negative for pertinent abnormalities.  

The medical evidence reflects that the Veteran had back pain and radiculopathy that has been related to a lumbosacral spine disability.  Post-service private medical records reflect that in January 1987, the Veteran was treated for an acute back strain at work.  In February 1987, he was treated for back pain, and numbness of the right hip and thigh after a motor vehicle accident.  The physician noted lumbosacral strain with radiation to the right thigh.  The diagnosis was lumbosacral nerve root compression.  In October 1999, he was treated for discomfort in the left flank radiating downward.  The diagnostic impression was that he had radicular symptoms.  A November 1999 magnetic resonance imaging (MRI) scan of the lumbar spine showed degenerating and bulging discs from L1-S1, arthritis, and acquired spinal stenosis.  In November 1999, the physician indicated that most of the Veteran's symptoms were from his moderate spinal stenosis at L4-5.  Subsequent medical records reflect treatment for back pain.

Private medical records reflect that in August 2007, the Veteran presented with progressively worsening uncontrolled back pain, with lower extremity weakness and radiculopathy.  A spinal lesion was identified, and later that month he underwent a thoracic laminectomy at T2-3-4, with resection of the tumor, diagnosed as probable schwannoma.   A pathology report showed that the spinal cord "tumor" was a schwannoma (neurilemoma).  No carcinoma or other evidence of malignancy was identified.  Following the surgery, he had bilateral lower extremity symptoms including decreased strength, decreased balance, ataxia, and decreased muscular coordination with difficulty ambulating, and was given physical therapy, which improved his symptoms to some extent.

A November 2007 MRI scan of the thoracic spine showed postoperative changes from laminectomy at T1-T3 and resection of tumor.  Residual enhancing tissue was present about the right side of the thecal sac at this level and about surgical bed but there was no evidence of recurrent tumor.  There was minimal increased signal in the cord at this level that might represent some mild gliosis.  The cord was otherwise normal in signal and appearance.

A November 2007 MRI scan of the lumbar spine showed degenerative facet and ligament changes with mild disc bulging in the lower lumbar spine.

A report of a January 2008 VA examination reflects that the Veteran reported that after his back surgery he used a walker for ambulation, but now used a cane.

In statements and testimony, the Veteran has stated that since the surgery he has weakness, numbness of the left leg, limited mobility, and thoracic back pain.

By a letter dated in July 2013, a VA physician indicated that the Veteran had a history of Agent Orange exposure, and "has been treated for schwannoma (a type of soft-tissue sarcoma) involving his thoracic spine.  While this soft-tissue tumor was initially evaluated to be benign, he continues to experience residual effects for the tumor."  She noted that Agent Orange has been determined to cause tumors such as schwannomas, and stated that it was an unusual tumor diagnosed in a gentleman with no family history of schwannomatosis or other soft tissue sarcomas or benign tumors.  She concluded, "It is a reasonable conclusion that his tumor and his continued medical problems related to this tumor is the result of his exposure to Agent Orange."

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   
While malignant schwannoma is a disease listed in 38 C.F.R. § 3.309(e), the Veteran's benign (non-malignant) schwannoma is not a disease for which presumptive service connection may be granted based on herbicide exposure.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e). 

While the Veteran contends that his non-malignant schwannoma should be considered presumptively related to herbicide exposure, his diagnosis, that of benign rather than malignant schwannoma, does not meet the criteria to be considered a presumptive herbicide disease under 38 C.F.R. § 3.309(e).  Accordingly, presumptive service connection on that basis must be denied. 

Additionally, there was no evidence of a malignant tumor or spinal cord tumor within one year of the Veteran's discharge from service to warrant presuming it was incurred in service, as the clinical evidence of record demonstrates that the Veteran received his initial schwannoma diagnosis in 2007.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(a) are also not for application.

However, when a Veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on a direct basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

Although service treatment records are negative for pertinent abnormalities, in light of the positive July 2013 VA medical opinion linking the Veteran's non-malignant thoracic schwannoma to his demonstrated Agent Orange exposure in service, the Board finds that service connection on a direct basis is warranted.  

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is warranted for the Veteran's status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma).


ORDER

Service connection for status post T-2-3-4 laminectomy and resection of intraspinal tumor (non-malignant schwannoma) is granted.



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


